 

Case 1:21-cv-00740-GBD Document 13 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee x
DILENIA PAGUADA, on behalf of herself and all :
others similarly situated, :
Plaintiffs, :
-against- :
KRAFT MUSIC LTD., :
Defendants. :

we ee ee eee Xx

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
forty-five (45) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 25, 2021
New York, New York

SO ORDERED.
Yestgr 8 Danio&

EPRORS, DANIELS
Umted States District Judge

 
